Title: James Madison to Nicholas P. Trist, 16 June 1830
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                June 16. 1830
                            
                        
                        
                        I return with thanks the papers in manuscript, and the printed ones also, wch. belong to your files. My
                            health has been a good deal interrupted for some days, and makes me the more readily avail myself of your kind
                            dispensation from the use of the pen. With Cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    Have you ever met with the "Address of the H. of Delates" which passed the Resolutions of -98– explaining the occasion of
                            them to their Constituents? The tenor of the address is as far as the "Debates", from giving countenance to the "Nullifying
                            comments on the Subjects.